Upon Motion of Mr. Parsons and reading the last Order made in this Cause; and an Affidavit of the Service thereof, it is Ordered by the Court that an Attachment do issue against the said Cholmondeley Dering for his Contempt in not obeying the said Order.82
John Troup, Register in Chancery
Upon reading the Petition of Alexander Peronneau of Charles Town Gentleman one of the Executors of the last Will and Testament of Henry Peronneau late of Charles Town  aforesaid Merchant deceased and Martha Lloyd Daughter and one of the Legatees in the said Will mentioned to this Court; praying that the said Alexander Peronneau on Account of his *558bad State of Health might be permitted to resign and relinquish the Trust in the said Will mentioned with Respect to the Management of the Sum of Seven Thousand Pounds by the said Henry Peronneau to the said Martha in and by the said Will given and bequeathed; It is Ordered that the Prayer of the said Petition be granted.
John Troup Register in Chancery

 Cholmondeley Dering, a physician of St. Andrew’s Parish, had ample reason for not obeying the order. Only the week before he had been married in Jamaica to the widow of one George Alpress. The lady had an annual income for life of £4,000, Jamaica money; but four days after the marriage, on the way from Spanish Town to her estate, she was drowned in crossing Dry River, and her fortune passed to the only son of Mr. Alpress. (SGHGM, XIV; XV, Salley, Marriage Notices, pp. 29,30.)